69 F.3d 537
76 A.F.T.R.2d (RIA) 95-7261
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GRABLE AND SONS METAL PRODUCTS, INC., et al., Plaintiffs,Leslie A. Grable;  L. David Grable;  Valerie A. Grable,Plaintiffs-Appellants,v.Linda M. TWITCHELL, County Clerk of Eaton County, Defendant-Appellee,United States of America, Intervenor-Appellee.
No. 94-2461.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1995.

1
Before:  MERRITT, Chief Judge;  RYAN, Circuit Judge, and CLELAND, District Judge.*

ORDER

2
Leslie A. Grable, L. David Grable and Valerie A. Grable appeal pro se the dismissal of their complaint for mandamus relief filed in state court and removed to federal district court by the intervenor, United States.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
A Michigan corporation, eight individuals, and the representative of the estate of a deceased individual filed a complaint through counsel in Michigan state court seeking mandamus relief.  The complaint sought to have certain federal tax liens removed from the public records on the ground that the defendant county clerk had accepted them for filing without a certification required by state statute.  The United States intervened in the action and removed it to federal district court, where the intervenor filed a motion to dismiss or for summary judgment.  The plaintiffs did not respond to the motion, which was granted by the district court.  Three of the individual plaintiffs filed a pro se appeal.


4
Upon review, we find that this action was properly dismissed, as it is barred by the doctrine of claim preclusion.  The same plaintiffs filed an identical complaint in 1992 which was dismissed on the merits.  A judgment on the merits bars all claims by the parties as to every matter actually litigated and every theory that could have been presented.  Black v. Ryder/P.I.E. Nationwide, Inc., 15 F.3d 573, 582 (6th Cir.1994).  The attempts to distinguish the issue raised in this case from that presented in the previous lawsuit are totally lacking in merit.


5
Accordingly, the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert H. Cleland, United States District Judge for the Eastern District of Michigan, sitting by designation